Citation Nr: 0801531	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-32 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to an initial evaluation in excess of 30 
percent for sinusitis.

5.  Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
January 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In relevant part, the June 2004 rating decision granted 
service connection for sinusitis and assigned a disability 
rating of 10 percent and granted service connection for 
gastrointestinal problems (which have been recharacterized as 
"irritable bowel syndrome") and assigned a noncompensable 
disability rating.  The August 2005 statement of the case 
increased these disability ratings to 30 percent and 10 
percent, respectively.  These increased ratings have been 
made effective for the entire compensation period.  

In August 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Chicago RO.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened 
obligation includes searching for alternative medical 
records. Moore v. Derwinski, 1 Vet. App. 401 (1991).  

According to the June 2004 rating decision, the veteran's 
service medical records were once contained in his claims 
file.  It appears that they were also available and reviewed 
by the October 2003 and February 2004 VA examinations.  In 
the course of this appeal, however, the service medical 
records have been disassociated with the claims file.  In May 
2004, a Finding of Unavailability of Service Medical Records 
was issued.  According to this memorandum, the veteran's 
service medical records were of record when the veteran filed 
his claim.  The claims file was sent to the veteran's 
representative in November 2003.  When the file was returned, 
the veteran's service medical records were missing.  A 
thorough search of the service organization was conducted, 
but the records were not found.  Based on these results, it 
was determined that the veteran's service medical records 
were unavailable for review.  

It does not appear that the veteran was asked in a meaningful 
way to submit any documentation he may have that would be 
useful in the process of reconstructing his service medical 
records.  Due to the heightened duty to notify in a case 
where records are lost, to assist in the rebuilding of the 
veteran's service medical records, the Board finds that the 
veteran should be given specific notice requesting that he 
provide any documents in his possession pertaining to his 
claims on appeal that are not currently accounted for in the 
claims folder.  

Moreover, review of the veteran's claims file indicates that 
a proper search for the original service medical records was 
not conducted and that they were not rebuilt in complete 
accordance with VA procedures.  See M21-1MR, Parts II and 
III.  All attempts to locate and/or reconstruct the original 
service medical records in accordance with proper procedures 
must be completed and documented in narrative form, and 
associated with the claims file.  Further, it must be 
ascertainable that a verifiable, reasonably exhaustive search 
for the original service medical records has been undertaken, 
and that verifiable due diligence has been exercised in 
reconstructing the service medical records in the absence of 
success in locating the original records.  See Dixon v. 
Derwinski, 3 Vet App. 261 (1992).

Therefore, the claims of entitlement to service connection 
for a low back disability, a left knee disability, and a left 
ankle disability are remanded for the purpose of 
reconstructing the veteran's service medical records.

With respect to the veteran's claim of entitlement to an 
increased rating for sinusitis, a May 2005 VA medical record 
indicates that the veteran is followed by an outside 
physician.  It does not appear that these records have been 
requested.  Furthermore, an August 2005 VA medical record 
indicates that the veteran was scheduled to have a carotid 
Doppler study and an MRI of the brain after a June 2005 
appointment with his ear, nose, and throat doctor, but these 
studies were never done.  The Board notes that the veteran 
has not had a VA ear, nose, and throat examination.  This 
claim, therefore, is remanded so that the veteran's private 
medical records may be requested and a VA examination may be 
scheduled.

Finally, the Board also notes that the veteran has not had a 
VA examination with respect to his claim of entitlement to an 
increased rating for irritable bowel syndrome.  The veteran's 
VA records reflect that he has been treated for 
gastrointestinal problems and indicate that he experiences 
spasms.  These records also indicate that the veteran's 
symptoms are not completely controlled by diet and fiber.  At 
his August 2007 hearing, the veteran testified that he has 
constant abdominal pain and diarrhea.  Given these symptoms, 
the Board believes that a remand is warranted so that the 
veteran may be scheduled for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO must take all procedurally 
appropriate actions to locate the 
veteran's original service medical records 
or, if necessary, rebuild the service 
medical records in accordance M21-1MR, 
Parts II and III.  If the RO is unable to 
reacquire the original service medical 
records, all procedurally appropriate 
actions should be taken to reconstruct the 
service medical records.  Actions should 
include but not be limited to undertaking 
appropriate action to request any service 
medical records and other missing service 
records, including contacting the National 
Personnel Records Center to request copies 
of service medical records.

Documentation of the efforts to obtain the 
original service medical records and/or 
reconstruct the service medical records by 
obtaining the above referenced records 
must be associated with the claims folder.  
It must be ascertainable that a 
verifiable, reasonably exhaustive search 
for the original service medical records 
has been undertaken, and that verifiable 
due diligence has been exercised in 
reconstructing the service medical records 
in the absence of success in locating the 
original service medical records.

2.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his 
claims.  After obtaining any necessary 
authorization from the appellant, the RO 
must obtain any outstanding medical 
records and associate them with the claims 
file.  The RO should specifically request 
any VA medical records that are not 
currently on file that relate to the 
veteran's claims.  If any of the requested 
records do not exist or cannot otherwise 
be obtained, that fact should be noted in 
the claims file.

3.  The veteran should be scheduled for a 
VA examination by an ear, nose, and throat 
doctor to determine the severity of his 
service-connected chronic sinusitis. The 
claims folder should be made available to 
the examiner for review, and review of the 
claims folder should be indicated in the 
examiner's report.

All necessary special studies should be 
performed, and all pertinent clinical 
findings reported in detail.  
Specifically, the examiner should conduct 
a carotid Doppler study and an MRI of the 
brain.  The examiner should note all 
symptoms, such as vertigo, associated with 
the veteran's sinusitis.  The examiner 
should discuss the number of non-
incapacitating and incapacitating (one 
that requires bed rest and treatment by a 
physician) episodes of sinusitis 
experienced by the veteran per year based 
on consideration of a history taken in 
conjunction with the examination and 
review of the claims file.  The examiner 
should specifically note whether, and how 
often, the veteran has required prolonged 
(lasting four-to- six weeks) antibiotic 
treatment and also identify the presence 
and degree of any headaches, pain, 
purulent discharge, and/or crusting.

4.  The veteran should also be scheduled 
for an examination of his gastrointestinal 
tract to determine the severity of his 
irritable bowel syndrome.  The claims 
folder should be made available to the 
examiner for review, and review of the 
claims folder should be indicated in the 
examiner's report.

After reviewing the claims file, examining 
the veteran, and performing any indicated 
testing, the examiner should indicate 
whether the veteran has episodes of bowel 
disturbance with abdominal distress and, 
if so, how frequently they occur; and how 
frequently he experiences diarrhea and/or 
constipation.  A complete rationale for 
all opinions should be provided.

5.  The appellant is advised that it is 
his responsibility to report for the 
scheduled examinations and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the appellant does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issues on appeal.  If any 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



